DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 05/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon (US 20170347710 A1) in view of Von Hollen (US 20130008436 A1).
With regards to claims 1, 11, 15, and 16, Hon discloses an aerosol device comprising: a main device 8 including control circuitry 2; and a cartridge 10 engaged with the main device (Fig. 6), the cartridge including an aerosol chamber 103, an array of at least two emitters 51A, 51B arranged inside the aerosol chamber (Fig. 5A), and a sensor 42 arranged inside of the aerosol chamber, the sensor being arranged opposite the array of at least two emitters (Fig. 4E), and further wherein the control circuitry, may include a processor and memory, is electrically connected to the emitters and sensor [0073]. Hon does not explicitly teach an array of at least two sensors and wherein the emitters and sensors are arranged outside of the aerosol chamber. Hon does, however, teach emitting light of different wavelengths [0058] and those skilled in the art recognize it was known to provide multiple sensors to detect different wavelengths more efficiently compared to a single sensor. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Hon with the multiple sensors. Von Hollen discloses an aerosol deliver device comprising an IR emitter and detector to detect an aerosol wherein the emitter/detector pair would be positioned inside of or on the outside (i.e. isolated) of main chamber 14 [0036]. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change 1n their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, 1t would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Hon with the claimed configuration since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With regards to claim 2, Hon, as modified above, teaches wherein the cartridge includes the aerosol chamber, the array of at least two emitters, and the array of at least two sensors (Figs. 4E, 5A, and 6).
With regards to claim 4, Hon, as modified above, teaches wherein the control circuitry is in communication with the array of at least two emitters and the array of at least two sensors [0073].
With regards to claim 5, Hon discloses wherein the main device further includes a power supply 18 and a housing 9, the housing enclosing the power supply and the control circuitry (Fig. 6).
With regards to claims 6, 14, and 17, Hon discloses wherein the array of at least two emitters includes a first emitter and a second emitter, the first emitter configured to emit light having a first wavelength, the second emitter configured to emit light having a second wavelength, the first wavelength being different from the second wavelength [0058].
With regards to claims 7 and 8, Hon does not teach the claimed wavelengths, although such a modification was already known depending upon the type of sample of interest. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Hon with the claimed wavelengths to detect a particular sample of interest.
With regards to claim 9, Hon does not explicitly teach the two sensors as claimed. Hon does, however, teach emitting light of different wavelengths [0058] and those skilled in the art recognize it was known to provide multiple sensors to detect different wavelengths more efficiently compared to a single sensor. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Hon with the claimed sensors.
With regards to claims 10 and 12, Hon discloses wherein the cartridge includes an outlet end 102, a liquid storage 262 configured to hold a supply of liquid aerosol-forming substrate, and a heating element 25, the heating element being electrically operated [0045].
With regards to claim 13, Hon discloses wherein the aerosol chamber is disposed downstream of the liquid storage and upstream of the outlet end (Fig. 2C).
With regards to claims 18-20, Hon does not specify the claimed controller. Nevertheless, such modifications would have been known. Determining a presence of an element, generating a warning signal, and controlling the heater’s energy are each considered obvious matters of design choice. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Hon with the claimed configurations since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon in view of Von Hollen, and Cadieux (US 20170265524 A1).
With regards to claim 3, Hon does not specify wherein the main device includes a sensor separate from the array of at least two sensors. In a similar field of endeavor, Cadieux teaches an aerosol device comprising a main device including a sensor 13 separate from an infrared sensor in a cartridge (Fig. 1B), said sensor 13 comprising a pressure sensor to monitor usage [0082, 0087]. Therefore, in order to collect additional data regarding pressure changes during usage, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Hon with the claimed sensor.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884